Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 11/1/2018

Claims pending	1-20 
Claims currently under consideration	1-20 


Priority
This application has a filing date of 11/16/2018 with no prior priority.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,9-13 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Hsiao et al (US PG-Pub 20120142088).
Hsiao et al teach, throughout the document and especially the title and abstract, preparation of DNA-cell conjugates. More specifically in paragraph 0168, figures 1A,D;2;11 as descried in paragraph 0024;22-23 as described in paragraph 0035-0036; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9-13 and 8,14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al (US PG-Pub20120142088) in view of Zhu et al (2001 BioTechniques 30:892-7 – IDS entry 11/1/2018).
Hsiao et al is relied upon as above as well as concerning claims 14 lines 1-3;16; 17 lines 1-2 &  5; 19; and 20.
Hsaio et al do not teach: the MMLV (Moloney murine leukemia virus) transcriptase technology of claim 8; covalent binding to an endogenous cell RNA  inter alia of claims 15 and 18.
As in claim 8 and the transcriptome recited inter alia in claims 15 and 18, referred to as SMART™ Zhu et al teach throughout the document and especially the title, abstract, and the second full paragraph on the second page of the article a process of preparing a full length cDNA (transcriptome) library with transcript-switching oligonucleotides (TSOs) and MMLV reverse transcriptase. The SMART™ process in accordance with Zhu et al in figure 1 appears to include the step of  covalent binding the 5’ end of cellular mRNA sequences to the TSO per claims 14 lines 4-5 and 17 lines 3-4.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to analyze the transcriptome of single cells as in Hsiao et al using the SMART™ technique of Zhu et al.
One of ordinary skill in the art would have been motivated to analyze the transcriptome of single cells as in Hsiao et al using the SMART™ technique of Zhu et al for the benefit of a library with more intact ORFs as well as being less complex and fast as noted by Zhu in the last paragraph of the text.
Accordingly, the above cited prior art suggests or motivates the practice of presently claimed subject matter and as well as supports a reasonable expectation of success concerning the limitations thereof.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639